Citation Nr: 0502331	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  94-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, postoperative left wrist, De Quervain's 
tendonitis, effective from July 28, 1984, and a 20 percent 
evaluation, effective from November 1, 2001. 

2.  Entitlement to an increased disability evaluation for 
surgical scar, left wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active duty for training from July 15, 1984 
to July 27, 1984, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  By a rating action of January 
1993, the RO granted service connection for residuals, 
postoperative, left wrist, De Quervain's tendonitis, 
evaluated as noncompensably disabling.  The veteran appeared 
and offered testimony at a hearing before a hearing officer 
at the RO in May 1994.  A transcript of the hearing is of 
record.  Thereafter, a hearing officer's decision, dated in 
June 1994, increased the evaluation for the left wrist 
disorder from 0 percent to 10 percent; and, the hearing 
officer also granted service connection for scar, 
postoperative, left wrist, evaluated as 10 percent disabling.  
The veteran perfected a timely appeal of that decision.  The 
records in this case were subsequently transferred to the RO 
in Atlanta, Georgia.  

The case was remanded to the RO in May 1997 to afford the 
veteran an opportunity for a travel board hearing.  
Accordingly, the veteran presented testimony before a Member 
of the Board sitting in Atlanta, Georgia, in February 1998; a 
transcript of that hearing is associated with the claims 
file.  At her hearing, the veteran submitted additional 
evidence, and waived her right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2004).

In January 1998, the Board again remanded the case to the RO 
for still further development.  VA compensation examinations 
were conducted in December 1998, January 2001, and July 2003.  
By a rating action of June 2004, the RO increased the 
evaluation for residuals, postoperative left wrist, De 
Quervain's tendonitis, from 10 percent to 20 percent, 
effective November 1, 2001.  As this does not represent the 
highest possible rating available under the rating schedule, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The Board also notes that, in a rating action of June 2004, 
the RO granted service connection for additional scars on the 
left wrist, three evaluated as noncompensably disabling and 
one rated as 10 percent disabling.  And, in an August 2004 
rating action, the RO also assigned a separate 10 percent 
disability rating for pain, fatigue, and weakness of the left 
wrist.  Subsequently, in September 2004, the veteran's 
service representative submitted a notice of disagreement 
(NOD) with the disability ratings assigned.  However, a 
review of the record shows that the RO has not issued a 
statement of the case (SOC) with regard to the rating 
decisions of June and August 2004.  So, for the reasons 
discussed below, these issues must be remanded to the RO as 
opposed to merely referred there.  See Manlincon v. West, 12 
Vet. App. 328 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The individual who conducted the hearing in February 1998 is 
no longer employed by the Board.  In a statement received in 
December 2004, the veteran stated that she wants a personal 
hearing before a member of the Board in at her local VA 
office, which would suggests that she wants a Travel Board 
hearing in Atlanta, Georgia.  Since "Travel Board hearings" 
are scheduled by the RO, 38 C.F.R. § 20.704(a) (2004), the 
Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

Therefore the RO should schedule the veteran for a Travel 
Board hearing at the soonest available opportunity, with 
notice to the veteran and her representative.  

Finally, as noted above, in a June 2004 rating decision, the 
RO granted service connection for additional scars of the 
left wrist and the August 2004 rating decision assigned a 
separate 10 percent rating for pain, fatigue, and weakness of 
the left wrist.  The veteran subsequently submitted a timely 
Notice of Disagreement in September 2004.  However, the RO 
has not yet issued a Statement of the Case as to the above 
issues.  

As such, the RO is now required to send the veteran a 
Statement of the Case as to these issues in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issues of 
whether increased ratings are warranted 
for scars of the left wrist and for pain, 
weakness and fatigue of the left wrist in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2004). 

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board to be held at the RO.  The RO 
should notify her of the date, time, and 
location of her hearing.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


